Citation Nr: 9919095	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  95-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
August 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

In January 1997, the Board denied the veteran's claim for 
entitlement to service connection for a skin disability as a 
residual of Agent Orange exposure and remanded the issue of 
new and material evidence to reopen his claim of service 
connection for post-traumatic stress disorder (PTSD).  In a 
March 1998 determination, the Board reopened the claim for 
service connection for PTSD and remanded the issue to the RO 
for further evidentiary development.  Accordingly, the Board 
will review the veteran's claim for service connection for 
PTSD on a de novo basis. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran does not have post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1997); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed and, to that end, 
it remanded the veteran's claim in January 1997 and March 
1998 for further evidentiary development and VA examination.  
The examination report and additional evidence submitted by 
the veteran are associated with the claims file and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

When examined in December 1967, prior to entrance into active 
duty, there was no report of psychiatric abnormality and the 
veteran was found qualified for active service.  Service 
medical records are entirely negative for complaints of, or 
treatment for, a diagnosed psychiatric disability.  In July 
and August 1971, when examined for separation, the veteran 
gave a history of having frequent and severe headaches, 
dizziness and sleep difficulty, but said he was in good 
health and the examiner did not report a psychiatric 
abnormality.

Service personnel records indicate that the veteran served 
two tours of duty in the Republic of Vietnam, from June 1968 
to June 1969 and from August 1970 to August 1971, and that 
his military occupational specialty (MOS) was helicopter 
aircraft mechanic and repairman.  His awards and decorations 
include the National Defense Service Medical, Vietnam Service 
Medal, Vietnam Campaign Medal, Expert Badge M-16 Rifle, 
Sharpshooter Bade M-14 Rifle, Bronze Star Medal and 3 
Overseas Bars.

Post service, VA and non-VA medical records and examination 
reports, dated from 1979 to 1999, are associated with the 
claims file.  The records document the veteran's multiple 
hospitalizations for treatment of alcohol abuse and a 
psychiatric disorder, variously diagnosed as explosive 
personality, possible paranoid personality, schizophrenia, 
schizoaffective disorder, possible PTSD and PTSD.

In a March 1982 written statement, D. Nandi, M.D., diagnosed 
dysthymic disorder and explosive personality.  A September 
1982 VA psychiatric examination report includes a diagnosis 
of depression with anxiety.

In a July 1992 written statement, the veteran indicated that 
he served with the 1st. Air Cav., 228th Battalion, Company B 
and the 243rd Chinook Company at Dong Ba Thin.  He said his 
MOS was helicopter mechanic and aircraft flight engineer.  
The veteran stated that Sgt. Denzer was wounded in the arm at 
Tay Ninh and a SP/4 Toathy was killed at Bearcat.

According to an August 1992 statement from the veteran's VA 
treating psychiatrist, the veteran was evaluated in the VA 
PTSD Program and diagnosed with possible PTSD and a history 
of alcohol abuse.

VA hospitalized the veteran in August 1992 and diagnosed 
schizoaffective disorder with depressed mood and PTSD and 
alcohol dependence.  The veteran's social history, as 
summarized in the hospital report, reflected multiple 
marriages, a history of drug abuse, little or no contact with 
his children and a criminal record that included charges of 
disturbing the peace, disorderly conduct, possession of a 
weapon, destruction of property, forgery and counterfeiting 
and sexually molesting a six-year old nephew.  The veteran 
denied the last charge.

In an August 1993 report, J. Scott Morrison, M.D., a 
psychiatrist, said he examined the veteran who was considered 
to be a good historian.  Diagnoses included major depression, 
recurrent, severe without psychotic features currently, 
polysubstance abuse, in current remission, antisocial 
personality disorder and probable PTSD, moderately severe.  
Dr. Morrison commented that the veteran was depressed and had 
a history of violence and paranoia related to either his 
personality disorder or to PTSD.

In a February 1994 determination, the Social Security 
Administration (SSA) awarded the veteran disability benefits.  
SSA found him to be totally disabled since August 1987 due to 
a severe schizoaffective disorder, depressed type, 
schizophrenia and a PTSD.

In March 1994, VA hospitalized the veteran for violent and 
inappropriate behavior related to increased alcohol 
consumption.  Diagnoses included alcohol dependence and 
abuse, the need to rule out a history of schizoaffective 
disorder and PTSD.  

At his June 1995 personal hearing at the RO, the veteran 
testified that he served two tours of duty in Vietnam and 
received a Bronze Star, an Army Commendation Medal and an Air 
Medal, although he did not know why the Air Medal was not 
listed in his file.  The veteran stated that he was a 
helicopter mechanic and flight engineer in service and was 
frequently involved in combat situations.  While at Landing 
Zone (LZ) Bearcat, sometime in 1968, the veteran replaced a 
Specialist 4th Toathy who was intoxicated.  When his flight 
returned, the veteran learned that a mortar round killed 
Toathy.  The veteran described witnessing the wounding of 
Sgt. Denzer, whose arm was injured by shrapnel, but not so 
severely that the veteran had to provide first aid or other 
assistance.  The veteran flew more than three hundred and 
fifty missions in service and said that Toathy and Denzer 
were assigned to his unit, the 228th Aviation Battalion, 
Company B.

In a July 1995 written statement, the veteran said that some 
time after July 1968, he watched LZ Nancy get overrun and 
hundreds of American soldiers died.  At LZ Sharon, the 
veteran was blown off the top of his helicopter and fell 
nearly eighteen feet to the ground, injuring his head, spine, 
back, hands and legs.  He stated that when his unit, the 
228th, moved from LZ Sharon to Tay Ninh, it was under 
constant enemy fire and the enemy bombarded the unit from a 
mountain called Louie Bar Din, approximately twelve miles 
south of the Demilitarized Zone.  His unit ended up at 
Bearcat where his friend, SP/4 Toathy, an Indian flight 
engineer, was killed.  Another friend of the veteran's, 
George Ramsey, injured his arm.

VA outpatient treatment records dated in 1996 and 1997 
include diagnoses of schizoaffective disorder, substance 
abuse and amphetamine abuse.  They show that the veteran's 
psychiatric disorder was treated with outpatient 
psychotherapy and prescribed medication.

In a September 1997 response to the RO's request for 
verification of the veteran's claimed stressors, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly known as the U.S. Army and Joint Services 
Environmental Support Group) provided a unit history for the 
228th Aviation Battalion, the veteran's first unit assignment 
in Vietnam and Operational Reports from the 1st Calvary 
Division Artillery, the higher headquarters of Company B, 
228th Aviation Battalion for the period ending October 1968.  
Pertinent information indicates that in August 1968, LZ Nancy 
was hit with mortar and sapper attack with twenty-seven enemy 
killed.  U.S. losses were eighteen killed in action and 
fifty-five wounded.  A report from the 1st Signal Brigade for 
the period ending October 1968 indicates that in August 1968, 
an unknown-sized enemy force attacked Nui Ba Den (Louie Bar 
Din) mountain with mortar and ground fire.  Other documents 
reported that eight Americans were killed in action, fifteen 
were wounded and fifteen enemy were killed.  However, 
USASCRUR casualty files did not list a Specialist Four Toathy 
as killed in action nor show the veteran as wounded in action 
during his tour of Vietnam.

Pursuant to the Board's March 1998 remand, the veteran 
underwent VA psychiatric examination in November 1998 and 
subjectively complained of flashbacks and poor sleep that he 
attributed to alcohol and drug use.  He described difficulty 
obtaining and maintaining a job and said he was fired for 
drinking.  The VA examiner found that PTSD was not 
established for lack of consistent symptoms to support the 
diagnosis over a longitudinal course.  According to the VA 
physician, several of the veteran's hospital admissions gave 
different diagnoses, with the most consistent one being 
schizoaffective disorder that was the condition for which the 
veteran was under treatment at the time of examination. 


Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
psychoses in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree

Further, in order to establish service connection for PTSD, 
there must be medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 U.S.C.A. § 3.304(f) (amended 64 Fed. Reg. 32,807-08 
(1999)).  See Cohen v. Brown, 10 Vet. App. 128 (1997).

Where a veteran has engaged in combat with the enemy and the 
claimed stressors are related to such combat, his testimony 
concerning his stressors must be accepted as conclusive 
provided that it is satisfactory, that is credible, and 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f).

The veteran has contended that service connection should be 
granted for PTSD and has indicated that he was in combat.  
The evidence provided by the veteran's military personnel 
records and his oral testimony and statements describe 
several combat-related stressors.  The evidence received from 
USASCRUR confirmed that in August 1968, the veteran's unit 
was subjected to a mortar attack at LZ Nancy and a mortar and 
ground attack at Louis Bar Din Mountain in which soldiers 
were killed or wounded.  Recently, the U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) held that every detail of an 
asserted stressor need not be corroborated in order for it to 
be considered properly verified.  Rather, the evidence should 
reveal a version of events that, when viewed most favorably 
to the veteran, supports his account.  See Suozzi v. Brown, 
10 Vet. App. 307, 310-311 (1997).

The evidence of record confirms two of the stressors 
described by the veteran: the August 1968 mortar and sapper 
attack at LZ Nancy and the mortar and ground attack at Louie 
Bar Din mountain the same month.  In light of the veteran's 
MOS (helicopter aircraft mechanic and repairmen) and in light 
of the fact that it is more likely than not that he 
participated in combat, it appears that the evidence reveals 
a version of events, when viewed most favorably to the 
veteran, that supports his account of the stressors.  As a 
helicopter aircraft mechanic, the landing zones to which he 
was assigned were very possibly subjected to mortar attacks 
and involved him in combat. The veteran's MOS would not have 
necessarily precluded him form participating in combat and 
protect him from combat-related events, i.e., attacks, 
firefights, mortar and rocket fire and witnessing the death 
of fellow soldiers.  Accordingly, the Board would concede 
that the veteran was engaged in combat and that at least two 
of the alleged stressors occurred as claimed.  38 C.F.R. 
§ 3.304(f).

However, service connection for PTSD also requires medical 
evidence establishing a clear diagnosis of the condition and 
a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Id.  The 
veteran has failed to provide evidence of a current diagnosis 
of PTSD linked to verified in-service stressors.

Service medical records are entirely negative for evidence of 
complaints, diagnosis or treatment referable to a psychiatric 
disorder.  Post service, when hospitalized by VA in 1979, an 
explosive personality was diagnosed and the hospital record 
describes the veteran's history of substance abuse.  In 1982, 
VA and non-VA records diagnosed depression, dysthymia and 
anxiety.  Further, the recent medical evidence of record 
demonstrates that the veteran has been variously diagnosed 
and treated for depression, alcohol abuse, possible PTSD and 
schizoaffective disorder.  In August 1992, the veteran's VA 
treating psychiatrist described possible PTSD and a history 
of alcohol abuse.  Moreover, when examined by VA in November 
1998, the veteran attributed his sleep difficulty and 
flashbacks to alcohol abuse and there was no showing that he 
had PTSD.  In fact, the VA examiner stated that PTSD was not 
established for lack of consistent symptoms to support the 
diagnosis over a longitudinal course.  The physician observed 
that several of the veteran's hospital admissions gave varied 
diagnoses and the most consistent one was schizoaffective 
disorder, for which the veteran was currently under 
treatment.  Moreover, the veteran has submitted no evidence 
to show that he currently has PTSD. 

In support of his assertions that service connection for PTSD 
is warranted, the veteran points to the August 1993 report of 
Dr. Morrison, who diagnosed major depression, polysubstance 
abuse, antisocial personality disorder and probable PTSD.  
However, in the Board's view, this opinion does not support 
the veteran's claim.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, See Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although, on an initial review, Dr. Morrison's 1993 opinion 
appears to support the veteran's claim, a close reading shows 
that it does not.  His opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is probable that the veteran had PTSD with a history of 
violence and paranoia related to either the veteran's 
personality disrobe or to PTSD.  However, Dr. Morrison does 
not factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

Since the record reflects that Dr. Morrison's 1993 opinion, 
diagnosing probable PTSD, is based on an incomplete history, 
without review of the veteran's medical records or verified 
in-service stressors, it is of minimal probative weight and, 
thus, does little to support the veteran's claim.  The 
diagnosis made by Dr. Morrison does not provide the evidence 
of a service-connected disability as the diagnosis was based 
on a medical history provided by the veteran but unsupported 
by service medical records.  LeShore v. Brown, 8 Vet.App. 406 
(1995) (Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence.")

More persuasive is the 1998 opinion provided by the VA 
psychiatric examiner who reviewed the entire claims file and 
concluded that PTSD was not established for lack of 
consistent symptoms to support the diagnosis over a 
longitudinal course.  Further, no evidence has been presented 
to establish that the veteran currently has PTSD. 

Accordingly, as it has not been shown that the veteran's 
psychiatric disorder is related to service or an incident of 
service, service connection for PTSD must be denied.  
38 U.S.C.A. §§ 1110; 5107; 38 C.F.R. §§ 3.303, 3.304.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.

Finally, the Board notes that the February 1994 SSA decision 
found the veteran suffering from a severe schizoaffective 
disorder, depressed type, schizophrenia and a post-traumatic 
stress disorder and held him to be disabled since August 
1987.  While the Board recognizes the disabling nature of the 
veteran's psychiatric disability, the SSA decision was based 
on the evidence of record at that time and does not serve to 
establish that the veteran currently has PTSD.  







ORDER

Service connection for PTSD is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

